DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment of claim 17, 34 and 41 in the paper of 4/12/2022, is acknowledged.  Applicants' arguments filed on 4/12/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Claims 17-19, 27, 28 and 34-48 are still at issue and are present for examination.
Claim Rejections - 35 USC § 103

The rejection of claims 17-19, 27, 28, 34-40, 41-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993) is withdrawn based upon applicants amendment  of the claims in the paper of 4/12/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Genevieve Weber on 4/27/2022.
The application has been amended as follows: 
In claim 34, change “at least 95% identical” to “at least 98% identical”.
In claim 39, change “to further identify” to “comprising identifying”.
In claim 40, change “to determine” to “comprising determining”.
In claim 41, change “at least 95% identical” to “at least 98% identical”.
In claim 48, change “to determine” to “comprising determining”.

Allowable Subject Matter
Claims 17-19, 27, 28, 34-48 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the use for nucleic acid synthesis of a modified polymerase having at least 98% sequence identity to SEQ ID NO:7 and having an amino acid leucine at position 383, amino acid asparagine at position 384 and one or more additional amino acid modifications selected from one or more amino acid substitutions, additions or deletions at one or more positions selected from the group consisting of: i) 9, 11, 12, 58, 59, 63, 162, 166, 377 and 385, and the modified polymerase exhibits reduced exonuclease activity relative to an unmodified B 103 polymerase, SEQ ID NO: 6; ii) one or more amino acid substitutions at one or more positions selected from the group consisting of: 365, 370, 371, 372, 481, 507, and 509, wherein the one or more amino acid substitutions at position 372 is selected from the group consisting of K372G, K372T, K372S, K372R, K372A, K3720, K372W, K372Y, and K372F, and the modified polymerase exhibits an increased branching ratio and/or increased nucleotide binding affinity relative to a reference modified polymerase of SEQ ID NO: 7; and/or iii) an amino acid substitution at position 380, and the modified polymerase exhibits increased tpol value (or decreased kpol value) relative to the unmodified B 103 polymerase, SEQ ID NO: 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
4/28/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652